PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ and have heard argument of the parties. After hearing argument and upon further consideration of the matter, we have determined that the Court is without jurisdiction. Therefore, the writ of certiorari must be and is hereby discharged.
No motion for rehearing will be entertained by this Court. See Fla.R.App.P. 9.330(d).
It is so ordered.
Opinion Below: 372 So.2d 143.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.
ENGLAND, J., dissents.